Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Corrections and Community Supervision which found petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this CPLR article 78 proceeding challenging a prison disciplinary determination. The Attorney General has advised this Court that the determination at issue has been reversed, all references thereto have been expunged from petitioner’s institutional record and the $5 mandatory surcharge has been refunded to petitioner’s inmate account. Petitioner is not entitled to be restored to the status she enjoyed prior to the disciplinary determination (see Matter of Herring v Prack, 118 AD3d 1200, 1200 [2014]; Matter of Burt v Connolly, 116 AD3d *9961283, 1283 [2014]). In view of this and given that petitioner has received all of the relief to which she is entitled, the matter is dismissed as moot (see Matter of Scott v Fischer, 119 AD3d 1307, 1307 [2014]; Matter of Hughes v Venettozzi, 117 AD3d 1248, 1248-1249 [2014]).
Peters, PJ., McCarthy, Rose, Lynch and Devine, JJ., concur.
Adjudged that the petition is dismissed, as moot, without costs.